Case 19-10852-TPA   Doc 102    Filed 12/04/20 Entered 12/04/20 14:20:57   Desc Main
                                                                           FILED
                              Document      Page 1 of 1                    12/4/20 12:53 pm
                                                                           CLERK
                                                                           U.S. BANKRUPTCY
                                                                           COURT - WDPA




                         January 26, 2021 at 10:00 a.m.
